RESOLUCIÓN
Se consolidan estos asuntos.
El 3 de mayo de 1995 el Ledo. Govén D. Martínez Suris rindió un informe expositivo de que la notario Rebecca *532Santiago Méndez había dejado de rendir los índices nota-riales mensuales desde junio de 1994 hasta el presente.
Además, en el asunto RT-95-3157, dicha notario omitió comparecer ante nos a exponer su posición en cuanto a la tardanza en notificar dos (2) poderes, aún cuando fue aper-cibida en nuestra resolución de que podría ser suspendida provisionalmente de manera sumaria.
Transcurrido el término concedido, procede decretar su suspensión temporal del notariado, ordenar la incautación de su obra notarial y que comparezca a mostrar causa por la cual no deba ser suspendida del ejercicio de la abogacía dentro del término de veinte (20) días.

Notifíquese personalmente y por vía escrita y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario General